Citation Nr: 1002143	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  08-13 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a hearing loss 
disability

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1969 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  The competent evidence fails to demonstrate that the 
Veteran has a hearing loss disability that is related to 
active duty service.

2.  The competent evidence fails to demonstrate that the 
Veteran's tinnitus is related to active duty service.


CONCLUSION OF LAW

1.  A hearing loss was not incurred in or aggravated by 
active duty service and service incurrence may not be 
presumed.  38  U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2009).

2.  Tinnitus was not incurred in or aggravated by active duty 
service.  38  U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 
C.F.R. § 3.303 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2009); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letter dated in March 2007 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1) (2009); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In this regard, this letter advised the Veteran 
what information and evidence was needed to substantiate the 
claim decided herein.  This letter also requested that the 
Veteran provide enough information for the RO to request 
records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The March 2007 letter provided this notice to the 
Veteran.

The Board observes that the March 2007 letter was sent to the 
Veteran prior to the June 2007 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In this regard, the notice provided in the 
March 2007 letter complied with the requirements of 38 
U.S.C.A. § 5103(a), and 38 C.F.R. § 3.159(b) (2009) and 
Dingess.

Therefore the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence in needed.

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2009).  In this regard, 
the Veteran's service treatment records are associated with 
the claims folder.  

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability or persistent 
or recurrent symptoms of a disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) 
(2009); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  After a review of the record, the Board finds that 
an examination is not necessary.  As discussed in further 
detail below, there is no competent evidence of current 
diagnoses of either hearing loss or tinnitus.  On the 
contrary, the Veteran has acknowledged that he has not 
received any treatment for either disability either in 
service or following service.  While the Veteran has 
complained of decreased hearing and ringing in his ears, 
without currently diagnosed hearing loss disability or 
tinnitus, there is no competent evidence that his complaints 
are symptomatic of current disability.  Accordingly, the 
Board finds that the element of McLendon of a current 
disability or persistent or recurrent symptoms of disability 
has not been met.  Therefore, VA is not required to provide 
the Veteran with a VA examination in conjunction with this 
claim.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  In this regard, as indicated above, the 
Veteran was specifically advised in the March 2007 VCAA 
notice letter that he should submit evidence of current 
hearing loss disability and tinnitus.  He was also advised to 
submit postservice evidence showing that he currently has 
these disabilities.  He did not present such evidence.  While 
VA has a duty to assist the veteran in substantiating his 
claim, that duty is not a one-way street.  Woods v. Gober, 14 
Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. 
App. 449, 452 (2000) (veteran cannot passively wait for help 
from VA).  Therefore, the Board is satisfied that VA has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations and the record is ready for 
appellate review.


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  
As a general matter, service connection for a disability on 
the basis of the merits of such a claim requires (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (2009).

Certain chronic disabilities, such as organic diseases of the 
nervous system, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995, opinion, VA's Under Secretary 
for Health determined that it was appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and therefore a presumptive disability.

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a Veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

I.  Hearing Loss

The Veteran contends that he suffered acoustic trauma during 
his military service that he claims has caused bilateral 
hearing loss.  He specifically contends that he was exposed 
to loud noises while loading 76 pound projectiles into 
standing guns serving aboard the USS St. Paul, a heavy 
cruiser, during the Vietnam War.  However, his DD-214 notes 
that his military occupational specialty was a stock clerk.  
He had additional education and training as a Boatswain's 
Mate (Rigger) training, Seaman, Petty Office, and Store 
Keeper.

Additionally, while the Veteran claims to have served as a 
projectile man, his DD-214 indicates that his MOS was stock 
clerk.  The various training courses that he received during 
service are not suggestive of training in gunnery.  However, 
even assuming that he were onboard ship when guns were fired, 
the evidence does not show that he currently has a hearing 
loss disability for VA purposes.

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 
40 decibels (dB) or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2009). 

With respect to the Veteran's claimed hearing loss 
disability, the Board finds that there is no competent 
evidence of any current disability.  In this regard, the 
Veteran has not submitted any evidence which demonstrates 
that he has a hearing loss disability in accordance with 38 
C.F.R. § 3.385.  The Board acknowledges the Veteran's 
testimony that he has difficulty hearing; however, absent any 
competent evidence of a bilateral hearing loss disability for 
VA purposes, the Board finds that a preponderance of the 
evidence is against service connection for a bilateral 
hearing loss disability.  See Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  See also Espiritu, supra.  

Additionally, after a careful review of the record, the Board 
concludes that the competent evidence of record also does not 
demonstrate that the Veteran had hearing problems while in 
service.  The Veteran's service treatment records do not 
indicate that he developed a hearing loss disability.  During 
an annual physical examination in January 1969, the Veteran 
denied hearing loss.  At that time audio testing revealed 
whispered voice findings of 15/15 in both ears.  This 
indicates normal hearing.  Smith v. Derwinski, 2 Vet. App. 
137 (1992).  Likewise, the Veteran's August 1970 separation 
examination does not show that the Veteran suffered from 
hearing loss, indeed, it indicates that he again scored a 
15/15 at his whispered voice examination.  At the time of his 
service discharge examination, he denied any hearing loss.  

The Veteran has testified that he attempted to go to sick bay 
with complaints of hearing problems but left before being 
seen due to a long line of people waiting for treatment.  As 
a finder of fact, the Board, when considering whether lay 
evidence is satisfactory, the Board may also properly 
consider internal inconsistency of the statements, facial 
plausibility, consistency with other evidence submitted on 
behalf of the veteran, and the veteran's demeanor when 
testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 38 (2007).  The Board has considered the Veteran's 
contention that he attempted to seek treatment for hearing 
loss and finds that this contention is not credible.  In this 
regard, the Board observes that the Veteran sought regular 
treatment for other complaints while stationed aboard the 
U.S.S. St. Paul:  in March 1969, he was seen for motion 
sickness; in May 1969, he was seen for headaches; in June 
1969, he was seen for a rash; in July 1969, he was treated 
for cerumen and an ear infection; and in September 1980, he 
was seen for atrophy of his chest, general malaise, and a 
sore throat.  These records show that the Veteran regular 
sought treatment for various minor medical complaints.  In 
fact, during a four month period in 1969 while aboard the 
U.S.S. St Paul, he received medical treatment four times.  
However, these records do not reflect any treatment, 
complaint, or diagnosis of hearing loss or tinnitus.  Most 
notably, the July 1969 record reflecting treatment for 
cerumen and external otitis makes no reference to hearing 
loss or tinnitus.  

In light of the foregoing, the Board concludes that a 
preponderance of the evidence supports the conclusion that 
the Veteran did have a hearing loss disability while on 
active duty.

Hearing loss is not shown within one year of service 
discharge.  Therefore, presumptive service connection is not 
warranted.  

With respect to service connection based on a continuity of 
symptomatology since service, the Board observes that there 
is no competent medical evidence shortly after service 
separation which indicates that the Veteran had a hearing 
loss disability.  In fact, as noted previously, the Veteran 
has not indicated that he had treatment for hearing problems 
since separation from service and made no mention of hearing 
problems until February 2007, when he filed his claim for 
service-connected compensation benefits.  Furthermore, the 
Board cannot ignore the fact that the Veteran has given 
conflicting statements regarding the onset of his hearing 
problems.  On his February 2007 application for VA 
compensation, he asserted that his hearing loss began 3 years 
previously.  At his July 2009 Board hearing he gave two 
timeframes for the onset of his hearing loss.  He initially 
testified that his hearing loss began about 10 years prior to 
the hearing.  Later during the hearing, he testified that he 
experienced hearing loss and tinnitus immediately after the 
ship's guns were fired.  In light of the conflicting 
statements regarding the date of onset of these disabilities, 
the Board finds that the Veteran's contentions regarding 
onset and a continuity of symptomatology since service are 
not credible and therefore lack probative value.  

In reaching these conclusions, the extent that the Veteran 
has reported an in-service onset of hearing difficulties and 
tinnitus, the Boards finds that the contemporaneous service 
treatment records which fail to show any hearing problems and 
tinnitus with normal findings on service separation to be 
more probative as to his condition during service with 
respect to hearing loss and tinnitus.    

Likewise, the Board finds that the thirty-seven year lapse in 
time between the Veteran's active service and the first 
complaints of hearing loss weighs against the Veteran's 
claim.  The Board may, and will, consider in its assessment 
of a service connection the passage of a lengthy period of 
time wherein the Veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000)

The Board notes that the only evidence that the Veteran has 
submitted in support of his claim are his own assertions that 
he has a hearing loss disability that is etiologically 
related to in-service noise exposure.  While the Veteran as a 
lay person is competent to provide evidence regarding injury 
and symptomatology, he is not competent to provide evidence 
regarding diagnosis, including the diagnosis or etiology of a 
disease or disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Only a medical professional can provide evidence of 
a diagnosis or etiology of a disease or disorder.  Thus, the 
Veteran's statements are afforded no probative value with 
respect to the medical question of whether he has a hearing 
loss disability.  

Therefore, as there is no evidence that the Veteran is 
currently diagnosed with hearing loss and there is no 
indication of hearing loss during service and in 
consideration of the length of time between service and post-
service complaints of bilateral hearing loss, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim of service connection for bilateral hearing 
loss.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II.  Bilateral Tinnitus

In addition to bilateral hearing loss, the Veteran also 
asserts that he is entitled to service connection for 
tinnitus caused by in-service noise exposure.  He contends 
that he first experienced tinnitus during service which has 
continued to the present day.  However, after careful 
consideration of the evidence of record, the Board finds that 
a preponderance of the evidence is against awarding service 
connection for tinnitus.

The Board notes, initially, that the Veteran did not complain 
of tinnitus during service; hence, there is no evidence of a 
diagnosis, treatment, or complaint in his service treatment 
records.  Thus, the more critical question turns upon whether 
claimed tinnitus is etiologically related to service.

With respect to the Veteran's claimed tinnitus, the Board 
acknowledges that the Veteran has not been diagnosed with 
tinnitus.  However, the Court has determined that, 
particularly with respect to claims for tinnitus, the Veteran 
is competent to present evidence of continuity of 
symptomatology.  See Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002).  

Notwithstanding the foregoing, the Veteran's contentions, 
however, remain subject to a Board analysis of credibility.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-193 (1992).  For the 
reasons discussed below, the Board finds that the Veteran's 
assertions regarding the chronicity and continuity of 
tinnitus since service are not credible.

Initially, the Veteran's lay assertions of continuity of 
symptomatology are entirely uncorroborated by any objective 
evidence of chronicity or continuity of symptomatology of 
tinnitus after service.  See 38 C.F.R. § 3.303(b) (2009).  As 
discussed herein, neither the service separation examination 
report, nor any post-service evidence shows any indication of 
tinnitus or complaints of ringing in the ears until February 
2007, almost thirty-seven years after the Veteran left active 
military service.  This gap in the evidentiary record 
preponderates strongly against this claim on the basis of 
continuity of symptomatology.  See Mense v. Derwinski, 1 Vet. 
App. 354 (1991).  The Board may consider in its assessment of 
a service connection the passage of a lengthy period of time 
wherein the Veteran has not complained of the maladies at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000). 

As with the issue of service connection for a hearing loss 
disability, the Board observes that the Veteran has given 
conflicting statements regarding the onset of his tinnitus.  
At the time of his application for compensation he reported 
that his hearing difficulties began 3 years prior to his 
claim (decades after his separation from service).  During 
his hearing before the Board, he initially testified that his 
hearing difficulties began 10 years before and had worsened 
as he aged.  He later testified that he had some occasional 
short term tinnitus following the firing of the ship's guns.  
The Board acknowledges, and has no reason to doubt, the 
Veteran's assertion that he was exposed to acoustic trauma in 
service.  However, the Board finds that contemporaneous 
evidence from the Veteran's military service which reveal no 
tinnitus on separation and no complaints of tinnitus during 
service to be far more persuasive than the Veteran's own 
recent assertions to the effect that he had tinnitus in 
service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the Veteran).  Such records are more 
reliable, in the Board's view, than the Veteran's unsupported 
conflicting assertions of onset now over three decades past.  

In this case, no probative competent evidence exists of a 
relationship between currently diagnosed tinnitus and any 
continuity of symptomatology asserted by the Veteran.  The 
only evidence that the Veteran has submitted in support of 
his claim are his own assertions that his tinnitus is 
etiologically related to in-service noise exposure.  As noted 
previously, while the Veteran as a lay person is competent to 
provide evidence regarding injury and symptomatology, he is 
not competent to provide evidence regarding the etiology of a 
disease or disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Only a medical professional can provide evidence of 
an etiology of a disease or disorder.  Thus, the Veteran's 
statements are afforded no probative value with respect to 
the medical question of whether his tinnitus is etiologically 
related to in-service noise exposure.  


Rather, the competent evidence of record preponderates 
against a finding that the Veteran has tinnitus related to 
service or any incident thereof, and accordingly service 
connection for tinnitus must be denied.  38 U.S.C.A. §§ 1110, 
5107; 38 C.F.R. § 3.303 (2009).  As a preponderance of the 
evidence is against the Veteran's claim of service connection 
for tinnitus, the benefit-of-the-doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
DAVID WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


